Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-3, 5, 8, 13-14, 24-25, 27, 37, 51 and 53 and the election of atherosclerosis including atherosclerosis-related disorder and docetaxel as the species in the reply filed on 16 November 2020 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-3, 5, 8, 13-14, 24-25, 27, 37, 51 and 53 is contained herein.
Groups II-VI are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Priority
This application is a 371 of PCT/CA2018/050669 filed 06/04/2018 which claims the benefit of 62/515,548 filed 06/06/2017. The parent application 62/515,548 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for the elected claims and species of this application. The elected claims are entitled to the priority date of 06/06/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 1-3, 5, 8, 13-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treating atherosclerosis does not reasonably provide 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
1. The nature of the invention: The instant invention pertains to a method of preventing or treating an atherosclerosis-related disorder in a subject via administration of an effective amount of a desmocollin (DSC 1) inhibitor, which is docetaxel or its pharmaceutically acceptable salt or biologically active derivative thereof. 
2. The state of the prior art:  Prior art Hansson (N Engl J Med 2005, 352, 1685-1695) teaches that atherosclerosis has a complex etiology (see under subheading: Evolution of Atherosclerotic Plaque at page 1687). For long term prevention of atherosclerosis a more specific approach such as vaccination with disease related antigen is desirable. Drugs only inhibit lesions. In animal models atherosclerosis was reduced with oxidized LDL, etc. This teaching indicates that atherosclerosis is not prevented. According to Hansson more mechanistic knowledge is 
In view of this teaching, one of ordinary skill in the art would not expect to prevent atherosclerosis or its related disorders via administration of a DSC1 inhibitor as instantly claimed.
3. The breadth of the claims and the predictability of the art:  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Instant claim 1 recites the term ‘preventing’ (defined at page 22, para 0073). The term prevention encompasses absolute prevention of atherosclerosis and its related disorders. In the instant case prevention means keeping the said atherosclerosis and its related disorders from happening in a subject and is interpreted to mean the complete and total blocking of atherosclerosis and its related disorders for an indefinite period.  Prevention includes the administration of the claimed inhibitor to a healthy subject, and subsequent exposure to conditions that would cause the atherosclerosis and its related disorders, wherein the claimed compound prevents said exposure from manifesting itself in subject so exposed. Any therapy which merely reduces the severity of atherosclerosis and its related disorders, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing. In general, prevention is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of atherosclerosis and its related disorders in the sense used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. The recitation 
4. The presence or absence of working examples: The examples in the specification show the binding of the compounds in Table 2 to DSC 1.  This example is not commensurate in scope with the claimed prevention of atherosclerosis and its related disorders and treatment of all related disorders. See MPEP § 716.02(d). Thus, the specification fails to provide sufficient support for the prevention of atherosclerosis and its related disorders and the treatment of related disorders as instantly claimed. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the DSC1 inhibitors in preventive methods, and treatment of all related disorders, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites ‘low-molecular weight’. It is unclear as to what range of molecular weight is considered low. The said recitation is seen at paragraphs 007 and 0014 of the specification and a definition is not provided. The claim recites ‘derivative thereof’. According to the definition provided at para 0062, it is a substance similar in structure to another compound but differing in some slight structural detail. Based on the definition one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to what the slight differences in the structural details are in the derivative. One of ordinary skill in the art would clearly recognize that a "derivative" would read on the said compounds in Table 2 having any widely varying groups that could be used to substitute them in this and all other claims in which the term derivative is recited. Thus, it is unclear as to what all are encompassed by the term “derivative”. Table 2 recites notations for several compounds. It is not clear what these notations stand for. A chemical name or formula should be recited for these notations in order to make it clear what is intended. Claim 1 recites ‘atherosclerosis related disorder’. The metes and bounds of the said recitation is unclear in this and all other claims in which the said recitation appears.
Claim 13 recites atherosclerosis related disorder and further recites atherosclerosis as one of the Markush members. The recitation ‘atherosclerosis related disorder’ indicates that it is different disorder that is triggered as a result of atherosclerosis but not atherosclerosis itself. The metes and bounds as to what all are encompassed by ‘another high-density lipoprotein biogenesis 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation a lysosomal storage disease, and the claim also recites Tangier disease, Niemann-disease type A, Niemann-Pick disease type B or Niemann-Pick disease type C, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This also applies to other claims in which the said broad and narrow limitations appear.
 Claims 2-3, 5, 8, 14, 24-25, 27, 37, 51 and 53, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (J Pharmacol. Sci. 2011, 116, 204-213; cited in the IDS filed 12/05/2019).
Park et al teaches a pharmaceutical composition comprising docetaxel in DMSO and DMEM (page 205, right col., second full paragraph, lines 5-9). This reads on instant claims 51 and 53. The recitation in claim 53 regarding the binding of the inhibitor to the amino acid residues is not given patentable weight.
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (docetaxel), the properties applicant discloses and/or claims are necessarily present.
Therefore, Park et al anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 13, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (J Pharmacol. Sci. 2011, 116, 204-213; cited in the IDS filed 12/05/2019).
	Park et al teaches that abnormal proliferation of vascular smooth muscle cells (VSMC) in arterial wall is an important pathogenic factor for vascular disorders such as atherosclerosis (Abstract). Upregulation of PDGF and its receptor are associated with the development and progression of cardiovascular diseases like atherosclerosis and hypertension (page 205, left col., lines 13-16). Park discloses the inhibitory effect of docetaxel (the active agent used in the method of claim 1 and recited in claim 8) on proliferation and DNA synthesis of VSMC’s (page 206, right col., Results and Fig. 2 at page 207; page 210-Discussion). Docetaxel showed high inhibitory effects without toxicity. Based on the results observed Park discloses that docetaxel is a potential therapeutic agent for treatment of atherosclerosis and cardiovascular diseases (as in claims 1, 13 and 37). In view of the teachings of Park, one of ordinary skill in the art would 
Further, note that the recitation "promoting HDL biogenesis" in claim 24 is considered to be merely a mechanism of the action. It has been held that a mechanism of action of a treatment would not by itself carry patentable weight if the prior art teaches the same or nearly the same method steps.  Thus, Applicant’s recitation does not, by itself, distinguish the instant claims over the prior art teaching.  In the instant case, prior art Park et al clearly suggests administering docetaxel to a subject in a pharmaceutically acceptable carrier, which is the same method step as instantly claimed.
	"[W]hen considering a prior art method, the anticipation doctrineexamines the natural and inherent results in that method without  regard tothe full recognition of those benefits or characteristics within the art field atthe time of the prior art disclosure." Perricone v. Medicis Pharm. Corp.,432 F.3d 1368, 1378 (Fed. Cir. 2005).
Claims 2-3, 5, 25 and 27 recite the wherein clause. The wherein clause here merely recites the intended result of a process step positively recited. See MPEP 2111.04. Park et al’s teaching suggests administering docetaxel to a subject in need of treatment of atherosclerosis and cardiovascular diseases. The administration of docetaxel should result in the promotion and inhibition recited in claims 2-3, 5, 25 and 27. The active agent taught in the prior art is the same as the elected species. Hence, it should be a DSC1 inhibitor.

One of ordinary skill in the art would be motivated to use docetaxel since Park teaches that it did not show cytotoxicity (page 206, right col., see Under Results).

Claims 14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (J Pharmacol. Sci. 2011, 116, 204-213; cited in the IDS filed 12/05/2019) in view of Lozano et al (Ann Trnsl Med, 2015, 3(22):360, pages 1-9) and further in view of Ordovas (Nut Rev, 2000, 58(3), 76-79).
The teachings of Park et al are set forth above. Park does not expressly teach or suggest administration of docetaxel to a subject suffering from the specific diseases recited in claims 14 and 37.
According to Lozano et al (Introduction) and Ordovas (page 76), Niemann-Pick disease and Tangier disease involve accumulation of lipids, mostly cholesterol and cholesteryl esters. 
In view of the teaching of Park that docetaxel can be used as an active agent for cardiovascular disease, which includes atherosclerosis (accumulation of plaque composed of lipids), and Niemann-Pick and Tangier diseases also involving the accumulation of lipids like cholesterol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer docetaxel in the claimed method, to a subject suffering from the diseases recited in claims 14 and 37. The artisan would have a reasonable 
One of ordinary skill in the art would be motivated to use docetaxel since Park teaches that it did not show cytotoxicity (page 206, right col., see Under Results).

Conclusion
1. Elected claims 1-3, 5, 8, 13-14, 24-25, 27, 37, 51 and 53 (Group I) are rejected.
2. Groups II-VI are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623